Judgement, of the Supreme Court, Bronx County (Joan C. Sudolnik, J.), rendered August 12, • 1985, convicting defendant of murder in the second degree and sentencing him to an indeterminate term of imprisonment of *25from 20 years to life, is unanimously modified, on the law and the facts, and as a matter of discretion in the interest of justice, to the extent of reducing defendant’s sentence to a term of imprisonment of from 15 years to life, and the judgment is otherwise affirmed.
Defendant was tried and convicted for his role as an accomplice to an armed robbery in which the victim was killed by the codefendant. The trial evidence revealed that defendant’s role in this crime was as a lookout. Under the felony murder doctrine, defendant was convicted of murder in the second degree. Due to the nature of the defendant’s participation in this crime and his minor prior criminal record, a sentence of 20 years to life was excessive. Accordingly, we reduce defendant’s sentence to a term of imprisonment of from 15 years to life.
We have examined defendant’s other points raised on appeal and find them to be without merit. Concur—Kupferman, J. P., Carro, Kassal, Ellerin and Smith, JJ.